NO. 12-19-00188-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 INTERTEK ASSET INTEGRITY                                     §   APPEAL FROM THE 7TH
 MANAGEMENT, INC.,
 APPELLANT
                                                              §   JUDICIAL DISTRICT COURT
 V.

 DARRIN TODD DIRKSEN,                                         §   SMITH COUNTY, TEXAS
 APPELLEE
                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellee, Darrin Todd Dirksen, filed an unopposed motion to dismiss this appeal. The
parties agree that the appeal has become moot. No decision has been delivered in this appeal.
Accordingly, Appellee’s motion to dismiss is granted, and the appeal is dismissed as moot. See
TEX. R. APP. P. 42.1(a)(1).
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 18, 2020


                                        NO. 12-19-00188-CV


                 INTERTEK ASSET INTEGRITY MANAGEMENT, INC.,
                                   Appellant
                                      V.
                            DARRIN TODD DIRKSEN,
                                   Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 19-1029-A)

                   THIS CAUSE came to be heard on the motion of the Appellee, Darrin Todd
Dirksen, to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed as moot, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.